DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment file April 7, 2021, canceling claims 1-2, 4-10, 13-15, 17-20 has been acknowledged.  Claims 22-27 are newly added.  Claims 3, 11-12, 16 and 21-27 are pending.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is Non-Final.

Response to Arguments
Applicant’s arguments, see p. 8-10, filed April 7, 2021, with respect to the rejection(s) of claim(s) 3, 11-12, 16 and 21-27 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ericsson et al.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, 11-12, 16, 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (WO2011009941; January 2011).
With regard to claim 3, Ericsson teaches a method of producing a processed substrate molecule, the method comprising: 
(i) adding a first polynucleotide and a ligase to a sample comprising a substrate nucleic acid molecule, wherein the substrate nucleic acid molecule is at least partially double- stranded and has a phosphate at its 5' ends, wherein the first polynucleotide comprises oligonucleotide A, oligonucleotide B, and a double-stranded portion, wherein the double- stranded portion comprises oligonucleotide A hybridized to oligonucleotide B, wherein oligonucleotide A lacks a 5' phosphate and comprises a base that is susceptible to degradation (see Abstract, p. 30 and p. 31, where two embodiments are taught that include a first oligonucleotide A and a second oligonucleotide B; see also Figure 2 or 3 for example); 

(iii) adding to the sample a second polynucleotide, an enzyme capable of degrading oligonucleotide A, and an enzyme having 5' flap endonuclease cleavage activity, wherein the second polynucleotide lacks a 5' phosphate (p. 40, see the discussion at the bottom of the page where “selective phosphorylation/dephosphorylation of the adaptor or the fragments” is described), has a 3' portion capable of annealing to a 3' portion of oligonucleotide B, and comprises a 5' portion comprising at least one base, wherein said 5' portion is not complementary to oligonucleotide B and forms a 5' flap that does not anneal to oligonucleotide B upon annealing of the 3' portion of the second polynucleotide with the 3' portion of oligonucleotide B (see Abstract, p. 30 and p. 31, where two embodiments are taught that include a first oligonucleotide A and a second oligonucleotide B; see also Figure 2 or 3 for example, where in a later step oligonucleotide B is ligated to the template/substrate); and then 
(iv) incubating the sample under conditions sufficient to (i) promote degradation of oligonucleotide A by the enzyme capable of degrading oligonucleotide A, (ii) promote annealing of the 3' portion of the second polynucleotide to the 3' portion oligonucleotide B (iii) allow the enzyme having 5' flap endonuclease cleavage activity to excise the 5' portion of the second polynucleotide to remove the 5' flap, and (iv) allow the ligase to act on the substrate nucleic acid molecule in order to add the second polynucleotide to the 3' ends of the substrate nucleic acid molecule thereby forming the processed substrate molecule (see Abstract, p. 30 and p. 31, where 
With regard to claim 11, Ericsson teaches a method of claim 3 wherein the substrate nucleic acid molecule is genomic DNA (p. 7, line 4 to p. 8, line 8, where the sample includes genomic DNA and either eukaryotic or prokaryotic source).  
With regard to claim 12, Ericsson teaches a method of claim 11, wherein the genomic DNA is eukaryotic (p. 7, line 4 to p.8, line 8, where the sample includes genomic DNA and either eukaryotic or prokaryotic source).  
With regard to claim 16, Ericsson teaches a method of claim 3, wherein the substrate nucleic acid molecule is synthetic and is selected from the group consisting of cDNA, DNA produced by whole genome amplification, primer extension products comprising at least one double-stranded terminus, and a PCR amplicon (p. 33, lines 3-5, where the method is compatible with oligonucleotide synthesis).
With regard to claim 21, Ericsson teaches a method of claim 11, wherein the genomic DNA is prokaryotic (p. 7, line 4 to p. 8, line 8, where the sample includes genomic DNA and either eukaryotic or prokaryotic source).  
With regard to claim 22, Ericsson teaches a method of claim 3, further comprising a purification step after step (ii). wherein the purification removes any unused first polynucleotide (p. 1, lines 6-10, p. 22, lines 1-5, where washes are used).  
With regard to claim 23, Ericsson teaches a method of claim 22, further comprising adding ligase to the sample in step (iii) (Abstract; see also p. 30 and p. 33, where a ligation step is included).  

With regard to claim 26, Ericsson teaches a method of claim 12, wherein the substrate nucleic acid molecule is synthetic and is selected from the group consisting of cDNA, DNA produced by whole genome amplification, primer extension products comprising at least one double-stranded terminus, and a PCR amplicon (p. 33, lines 3-5, where the method is compatible with oligonucleotide synthesis).  
With regard to claim 27, Ericsson teaches a method of claim 21, wherein the substrate nucleic acid molecule is synthetic and is selected from the group consisting of cDNA, DNA produced by whole genome amplification, primer extension products comprising at least one double-stranded terminus, and a PCR amplicon (p. 33, lines 3-5, where the method is compatible with oligonucleotide synthesis).
Regarding claim 3, while Ericsson teaches phosphorylation in a few different alternatives, Ericsson both teaches that wherein the second polynucleotide lacks a 5' phosphate and that it can include the 5’ phosphate.
With regard to claim 1, Ericsson teaches wherein the second polynucleotide lacks a 5' phosphate (p. 40, see the discussion at the bottom of the page where “selective phosphorylation/dephosphorylation of the adaptor or the fragments” is described).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Ericsson to include a step wherein the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (WO2011009941; January 2011) as applied 3, 11-12, 16, 21-23 and 25-27 as evidenced by M0267S NEB, Taq DNA polymerase with ThermoPol Buffer, p. 1-2, 2014).
With regard to claim 24, M0267S NEB teaches a method of claim 3, wherein the enzyme having 5' flap endonuclease cleavage activity is Taq DNA polymerase (p. 1, col. 1, where “Taq DNA polymerase is a thermostable DNA polymerase that possesses a 5’-3’ polymerase activity and a 5’ flap endonuclease activity”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Ericsson to include explicit acknowledgement of the endonuclease activity of the Taq polymerase enzyme as taught by M0267S NEB to arrive at the claimed invention with a reasonable expectation for success.  While Ericsson notes that ” Klenow fragment of DNA polymerase I that fills in 5' overhangs by polymerase activity and degrades 3' overhangs with exonucleolytic activity, thereby converting sticky ends to blunt ends” (p. 23, lines 8-10), Ericsson is silent regarding using the endonuclease activity of Taq Polymerase.  M0267S NEB teaches “Taq DNA polymerase is a thermostable DNA polymerase that possesses a 5’-3’ polymerase activity and a 5’ flap endonuclease activity” 

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business C/enter (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM